People v Winbush (2014 NY Slip Op 08582)





People v Winbush


2014 NY Slip Op 08582


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Mazzarelli, J.P., Renwick, Andrias, Saxe, Kapnick, JJ.


13731 6000/88

[*1] The People of the State of New York, Respondent,
vWillie Winbush, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Lorraine Maddalo of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered on or about May 28, 2008, which adjudicated defendant a level three sexually violent offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 20 points under the risk factor for the victim's physical helplessness. The record establishes that the victim was unconscious, and hence physically unable to communicate her lack of consent, at the time police officers observed defendant sexually assaulting her (see  Penal Law
§ 130.00[7]). Contrary to defendant's argument, in order to assess points under this risk factor, it was not necessary to establish that the victim was physically helpless at the commencement of the sexual assault, because physical helplessness contemplates unconsciousness or a physical inability to communicate unwillingness to an act at any time during a sexual assault. In any event, the record also supports the inference that the victim was unconscious from the outset of the attack.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK